internal_revenue_service number release date index number 468b ------------------------------------------------------------ ---------------------- ------------------------------------------------------------ ----------------------------------------------- ------------------------------------ ---------------------------------- ----------------------------------------- - department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------------- id no ------------- telephone number --------------------- refer reply to cc ita b06 plr-132932-05 date december ------------------------------------------------------------------------------------------------ ----------------------- ----------------------------------------------------------------- legend fund -------------------------------------------------------------------------------------------------------------- court defendant ------------------------------------------------------- state year year year date dollar_figurea dollar_figureb dollar_figurec dollar_figured dollar_figuree dollar_figuref dollar_figureg dollar_figureh m n p q r dear -------------- ------------------ ------- ------- ------- --------------------- ----------------- ----------------- ----- --------- ----- ------- ------------ ----- ----------- ----------- ----------- -------- --------- plr-132932-05 this is in reply to a request for rulings dated date concerning the establishment of fund pursuant to an order of settlement approved by the court in connection with a class action lawsuit brought against defendant for declaratory and injunctive relief and equitable restitution for alleged violations of the employment retirement income security act of erisa as amended specifically you have requested the following rulings income_tax regulations revenue code for distributions made to class members and fund does not have a reporting obligation to class members under sec_6041 of the code for amounts paid from fund for administration costs and attorneys’ fees paid to class counsel fund does not have a reporting obligation under sec_6041 of the internal fund is a qualified_settlement_fund described in sec_1_468b-1 of the facts defendant is a nonprofit corporation located in state engaged in the business of providing insurance coverage for employer-sponsored health and welfare_benefit plans for employees the plans are governed under erisa among other federal and state laws in year individual policyholders participants and beneficiaries in employer- sponsored health and welfare_benefit plans provided and administered by defendant filed a lawsuit in the court against defendant alleging among other things that defendant violated erisa and related plan contractual obligations with covered individuals by causing them to overpay for services provided by defendant and or by failing to fully reimburse individual policyholders for medical costs and services the lawsuit was certified as a class action in year with an estimated m class members in year after several years of pre-trial litigation the parties to the class action lawsuit agreed to settle the case on date the court entered an order approving the stipulation of settlement among other things total of dollar_figurea into fund to be used to settle all claims of the class members it also provides that costs of administering the settlement and class counsel attorneys’ fees will be paid from fund after administration costs and attorneys’ fees fund will have approximately dollar_figureb to distribute to individual class members in accordance with the terms of the stipulation of settlement the fund administrators estimate that n class members out of a total of approximately m will receive cash distributions from the settlement the fund the stipulation of settlement provides in pertinent part that defendant will pay a plr-132932-05 administrators used a database provided by defendant to identify and locate potential claimants and mailed out p notices to class members at their last_known_address the information from defendant’s database also included social_security numbers for nearly of potential class members be made from fund to claimants an initial cash distribution will be sent to the n class members referred to above to the last_known_address no other requirement is necessary to be entitled to receive an initial cash distribution since all n class members will automatically be sent initial distributions and no similar litigation has been initiated by or on behalf of any individual no actual opt_out or request for exclusion is necessary as part of the settlement or as an element in the notice to class members the fund administrators estimate that at least two separate cash distributions will the initial cash distribution is scheduled to be made in year pending the fund makes the following additional representations approximately r of the n class members will be eligible to receive a second cash outcome of this ruling based on estimates initial cash distributions to individual claimants will range from as low as dollar_figurec to as high as dollar_figured with an average initial cash distribution of dollar_figuree about q class members entitled to an initial cash distribution will receive distributions of dollar_figuref or more distribution to receive a second cash distribution a claimant must provide a current address and a signature the second cash distribution likely will be made in year the fund administrators also estimate that approximately dollar_figureg will be available for the second cash distributions with an average cash distribution to individual claimants of approximately dollar_figureh experience based on data submitted by defendant to the fund administrators the fund administrators believe it is unnecessary impractical and hopelessly expensive to record or to calculate the actual amount of each distribution attributable to any single claim individual damage amounts have been both reduced on a percentage basis and pro rated at least twice a distribution amount therefore could include small segments of damage amounts attributable to dozens even hundreds of individual claims with some being of one type eg drug co-pay and some of another type eg office visits that can provide any assistance in determining whether the amounts paid_by any covered policyholder by way of co-pay or payment for office visit was ever itemized on a tax_return or reimbursed from a tax-sheltered plan such as a cafeteria_plan the fund administrators believe that no reliable data is available to the partie sec_1 while individual distribution amounts are calculated from actual claims plr-132932-05 law and analysis sec_1_468b-1 provides that a qualified_settlement_fund is a fund account classification of fund as a qualified_settlement_fund sec_468b of the code provides in part that nothing in any provision of law shall be construed as providing that an escrow account settlement fund or similar fund is not subject_to current income_tax pursuant to the authority of sec_468b the secretary has published sec_1_468b-1 through 468b-5 of the regulations regarding qualified settlement funds or trust that satisfies all three requirements of sec_1_468b-1 first sec_1_468b-1 requires that the fund account or trust is established pursuant to an order of or it is approved by the united_states any state including the district of columbia territory possession or political_subdivision thereof or any agency_or_instrumentality including a court of law of any of the foregoing and is subject_to the continued jurisdiction of that governmental authority second sec_1_468b-1 requires that the fund account or trust is established to resolve or satisfy one or more contested or uncontested claims that have resulted or may result from an event or related series of events that has occurred and that has given rise to at least one claim asserting liability i under the comprehensive environmental response compensation and liability act of ii arising out of a tort breach of contract or violation of law or iii designated by the commissioner in a revenue_ruling or revenue_procedure third sec_1_468b-1 provides that the fund account or trust must be a_trust under applicable state law or its assets must be otherwise segregated from other assets of the transferor and related_persons resolve or satisfy claims described in sec_1_468b-1 as well as other types of claims ie non-allowable claims arising from the same event or related series of events the fund is a qualified_settlement_fund sec_1_468b-1 provides that if a fund account or trust is established to based on the facts represented the three requirements of sec_1_468b-1 are satisfied and as such fund is a qualified_settlement_fund for federal_income_tax purposes first fund is established pursuant to an order of the court dated date over which the court retains jurisdiction during fund’s complete administration see sec_1_468b-1 second fund is established to resolve or satisfy claims brought by the class members against defendant for damages allegedly sustained as a result of violations of erisa and other federal and state laws see sec_1_468b-1 third fund is maintained in a separate and completely unrelated account in the dominion and control of the fund administrators and as such is segregated from the other assets of defendant see sec_1_468b-1 finally the fact that other claims will be paid_by fund eg class counsel attorneys’ fees does not prevent fund from being treated as a qualified_settlement_fund see sec_1_468b-1 plr-132932-05 no reporting requirements for distributions to class members sec_1_468b-2 provides that payments and distributions by a qualified_settlement_fund are subject_to the information reporting requirements in sec_6031 through of the code sec_1_468b-2 provides in part that a qualified_settlement_fund must make information returns for a distribution to a claimant if one or more transferors would have been required to make a return had that transferor made the distribution directly to the claimant sec_1_468b-2 provides in part that for purposes of sec_6041 if a qualified_settlement_fund makes a payment or distribution on behalf of a transferor or a claimant the fund is deemed to make the payment or distribution to the recipient of that payment or distribution in the course of a trade_or_business except as otherwise provided sec_6041 requires information reporting from all persons engaged in a trade_or_business who make payments in the course of the trade_or_business to another person of rent salaries wages premiums annuities compensation remunerations emoluments or other fixed or determinable gains profits and income of dollar_figure or more sec_1_6041-1 provides that income is fixed when it is to be paid in amounts definitely predetermined income is determinable whenever there is a basis of calculation by which the amount to be paid may be ascertained where the determination of the recipient’s gross_income inclusion of an amount is based on the knowledge of the recipient’s basis and the payer lacks such information the amount to be paid is not a payment of fixed or determinable amount of gains profits or income see eg revrul_80_22 1980_1_cb_286 payment of insurance proceeds not a payment of a fixed or determinable amount of gains profits or income where the determination of the recipients gross_income inclusion of the insurance proceeds is based on the knowledge of the recipient’s basis and the insurance_company lacks such information in addition sec_111 of the code provides that gross_income does not include income attributable to the recovery during the taxable_year of any amount deducted in any prior taxable_year to the extent such amount did not reduce the amount of federal_income_tax imposed based on the facts represented fund does not have an information reporting requirement under sec_6041 for distributions to class members the cash distributions from fund to class members are not payments of rent salaries wages premiums annuities compensation remunerations and emoluments moreover the cash distributions from fund to class members are not payments of fixed or determinable gains profits and income of dollar_figure or more a distribution from fund may be includible in the gross_income of a class member to the extent that the class member derived any federal_income_tax benefit from a previous deduction taken by the class member however fund is unaware of whether a class member took a deduction in a plr-132932-05 previous year and the amount by which the deduction reduced the class member’s federal_income_tax liability thus fund is unable to determine if a cash distribution to class members is includible in the gross_income of a class member and the amount of the gross_income inclusion if any no reporting requirements to class members for costs and fees paid from fund sec_1_468b-2 provides in part that for purposes of section sec_1_468b-2 provides that with respect to a payment or a if a qualified_settlement_fund makes a payment or distribution on behalf of a transferor or a claimant the fund is deemed to make the payment or distribution to the recipient of that payment or distribution in the course of a trade_or_business distribution on behalf of a transferor or a claimant and the information reporting requirements of sec_6031 through the qualified_settlement_fund is also deemed to have made the payment or distribution to the transferor or claimant sec_1_6041-1 provides that fees for professional services paid to attorneys are required to be reported in returns of information if paid_by persons engaged in a trade_or_business and paid in the course of such trade_or_business sec_6045 of the code requires any person engaged in a trade_or_business and making a payment in the course of such trade_or_business to file information returns with respect to any payment to an attorney in connection with legal services unless such payment is reportable under sec_6041 or sec_6051 of the code requirement under sec_6041 to the class members for amounts paid_by fund for the administration costs and attorneys’ fees paid to class counsel the payments are not payments or distributions made on behalf of the class members as described in sec_1_468b-2 and d furthermore payments made to class counsel in an opt-out class action are not income to the class members in opt-out class actions a class member obtains the benefits of an opt-out class action merely by coming within the definition of the class unless the member affirmatively excludes himself from the lawsuit the service has consistently ruled that a class member’s non-inclusion of payments to class counsel in an opt-out class action is consistent with situation of revrul_80_364 1980_2_cb_294 but cf 268_f3d_756 9th cir cert_denied sub nom 536_us_904 settlement of opt-in class action pursuant to age discrimination in employment act where class members had contingency fee agreements with counsel and fredrickson v comm’r t c memo aff’d in unpub opinion 9th cir settlement of mandatory title vii class action where class members personally signed settlement agreements providing for compensation of counsel in situation of revrul_80_364 a union filed claims on behalf of its members against a company due to a breach of a collective bargaining agreement subsequently the union based on the facts represented fund does not have an information reporting plr-132932-05 and the company entered into a settlement agreement later approved by a federal district_court that provided that the company would pay the union 40x dollars in full settlement of all claims the union paid 6x dollars of the settlement for attorneys’ fees and returned 34x dollars to the employees for back pay owed to them the ruling concluded that the portion of the settlement paid_by union for attorney’s fees was a reimbursement for expenses_incurred by the union and not includible in the gross_income of the union members conclusion sec_1 fund is a qualified_settlement_fund described in sec_1_468b-1 of the based solely on the information provided and the representations made we conclude as follows regulations distributions made to class members and fund does not have a reporting obligation to class members under sec_6041 of the code for amounts paid from fund for administration costs and attorneys’ fees paid to class counsel fund does not have a reporting obligation under sec_6041 of the code for the rulings contained in this letter are based upon information and representations submitted by fund and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to fund requesting it sec_6110 of the code provides that it may not be used or cited as precedent plr-132932-05 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives sincerely jeffery g mitchell branch chief branch income_tax accounting
